DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 5-7, 9, 13, 16-19 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Monsees et al. (US 20140366898).
Regarding claim 1, Monsees teaches an apparatus (device 100) comprising: 
a reservoir comprising a liquid vaporizable material (a first compartment 114 containment of vaporizable material [0087]); 
a first heater (a first heating element 3) configured to vaporize the first liquid to form a first vapor; 
a draw channel (airpaths 26a, 26b and air outlet, 17 [0087] fig. 3) configured for passage of the first vapor, the draw channel comprising the heater (where the vapor generated from the heating element will form and mix with inlet air from the air inlets 26a, 26b [0087]);
at least one a porous substrate or sponge (absorbent batting material 6, 7)
including an elutable material (the first vaporizable material or the second vaporizable material comprise: nicotine [0027]),
wherein an inhalable aerosol is formable by combining the first vapor with a second vapor formed from the elutable material (the first vaporizable material or the second vaporizable material comprise: nicotine; flavorants; humectants; water, or a combination thereof [0012] and where the vapors mix before exiting through the air outlet 17
Monsees does not explicitly disclose that at least one of a porous substrate or sponge is positioned within the draw channel such that airflow within the draw channel and/or the first vapor can pass therethrough.
However Monsees teaches an absorbent batting material 6, 7 that will absorb and hold a first and second vaporizable material [0087]. In fig. 3 further depicts a section of the cartridge 14 that contains the same absorbent batting martial that will absorb and hold the first and second vaporizable material. The section centers within the airpaths 26a, 26b which converges into a central atomizing chamber 64 within a single airpath 1, therefore establishing that the absorbent batting material can be present at different locations of the device. Furthermore it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Monsees to correspond with that of the claimed invention in order to further facilitate the absorption of the vaporizable material of Monsees. 
Regarding claim 4, Monsees teaches a controller configured apply energy to the heater to vaporize the first material (these resistive heater elements 3, 4 include wire coils 31, 41 wrapped around a silica wick 9. The wicking material 9 extends through the inner liquid barrier walls 13, along with the circuit wires 10, 11 for the resistive heater elements 3, 4. This provides a steady and even flow of liquid vaporizable material to the resistive heater elements 3, 4 until the vaporizable material within at least one compartment 114, 214 is exhausted. 
Regarding claim 5, Monsees teaches the controller is configured to cause the heater to heat to between about 100°C and about 300°C [0104].
Regarding claim 6, Monsees teaches the apparatus comprises and/or is comprised in a cartridge comprising one or more electrical contacts for connection to a controller, wherein the controller is configured to apply energy to the heater to vaporize the first material (the first heating element is in the first compartment and wherein the first end and the second end of the first wire exit the first compartment and couple electrically to the body [0035]).
Regarding claim 7, the limitation “wherein the inhalable vapor is formed based elution of at least a portion of the second material” is a product by process type limitation which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, thus will not be given patentable weight. 
Regarding claim 9, Monsees teaches wherein the second material comprises and/or is comprised in at least one of tobacco or a botanical [0110].
Regarding claim 13, Monsees teaches the inhalable vapor comprises a nicotine aerosol [0027].
Regarding claim 16, Monsees teaches an aerosol outlet configured to allow for passage of the inhalable aerosol for inhalation by a user [0080].
Regarding claim 17, Monsees teaches a method comprising: 
vaporizing, using a first heater 3, at least a portion of a liquid vaporizable material to form a first vapor, wherein the liquid vaporizable material is stored in a 
forming an inhalable aerosol by combining the first vapor with a second vapor formed from an elutable material [0030].  
Monsees does not explicitly disclose that at least one of a porous substrate or sponge is positioned within the draw channel such that airflow within the draw channel and/or the first vapor can pass therethrough.
However Monsees teaches an absorbent batting material 6, 7 that will absorb and hold a first and second vaporizable material [0087]. In fig. 3 further depicts a section of the cartridge 14 that contains the same absorbent batting martial that will absorb and hold the first and second vaporizable material. The section centers within the airpaths 26a, 26b which converges into a central atomizing chamber 64 within a single airpath 1, therefore establishing that the absorbent batting material can be present at different locations of the device. Furthermore it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Monsees to correspond with that of the claimed invention in order to further facilitate the absorption of the vaporizable material of Monsees. 
Regarding claim 18-19, Monsees teaches heating, using a second heater 4, the elutable material, wherein the elutable material comprises a tobacco material [0027] but does not e and . Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Monsees to arrive at the claimed limitation.
Regarding claim 20, Monsees further teaches a second heater 4 within the draw channel, the second heater being configured to heat the elutable material (flow of liquid vaporizable material to the resistive heater elements 3, 4 until the vaporizable material within at least one compartment 114, 214 is exhausted [0087]).
Regarding claim 21, Monsees further comprising a detachable cartridge (some embodiments a detachable mouthpiece is the cartridge 14 [0087]) and a resuable body coupled to the cartridge (individual compartments containing the vaporizable materials and heaters within the cartridge are removable and replaceable and the individual compartments containing the vaporizable materials and heaters within the cartridge are recyclable and reusable and is refilled by the user [0076]), wherein the cartridge comprises the reservoir, the first heater, the draw channel, the elutable material, and the second heater, and the reusable body includes a battery and circuitry connected to the battery (the attachable body (electronics and battery module) [0089]).
Claims 2-3, 10-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Monsees et al. (US 20140366898) as applied to claim 1 above, and further in view of Sebastian et al. (US 2014/0000638).
Regarding claim 2
Regarding claim 3, Monsees teaches the first material further comprises a flavorant (Monsees [0042]).
Regarding claim 10-12, Monsees teaches the second material comprises nicotine [0042] but does not explicitly teach and the first material comprises an acid, the second material comprises an acid and the first material comprises between 0.5% and 20% nicotine and about 0.5% (w/w) to about 20% (w/w) protonated nicotine, acid, and carrier material. However Sabastian discloses an aerosol precursor comprises about 2% to about 3% by weight nicotine [0061], flavoring agents with acidic or basic characteristics e.g., organic acids, Such as levulinic acid, succinic acid, and pyruvic acid [0059] and the aerosol precursor can include about 0.1 to about 0.5 moles of levulinic acid per one mole of nicotine [0059]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified invention of Monsees to include to include the acid and nicotine and the compositions of Sabastian because combining prior art elements according to known methods to yield predictable results is prima facie case of obviousness (See MPEP § 2143I (A)).
Regarding claim 14, Monsees teaches wherein the elutable material comprises nicotine [0027] but is silent to comprises an acid.   However Sabastian discloses an aerosol precursor comprises about 2% to about 3% by weight nicotine [0061], flavoring agents with acidic or basic characteristics e.g., organic acids, such as levulinic acid, succinic acid, and pyruvic acid [0059]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified invention of Monsees to include to include the acid and nicotine and the compositions of Sabastian because combining prior art elements 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715